Title: From George Washington to Judah Alden, 24 November 1780
From: Washington, George
To: Alden, Judah


                        
                            Sir,
                            Hd Qrs, Nov. 24, 1780
                        
                        You will send a trusty non Commissioned officer and four men with the inclosed letter to Capt. Humphries, who
                            is with General Starke and a body of troops at the White plains—You will send them across the River immediately on receipt
                            of this and order them to make all diligence. They will return by Kings ferry. I am Sir Yr hum. servant
                        